Citation Nr: 0807510	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO. 05-32 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for degenerative disc disease, lumbar spine.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from January 1970 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). In a September 2007 rating decision, the RO granted 
entitlement to a total disability rating based on individual 
unemployability (TDIU). This is a full grant of the benefit 
sought and this issue is no longer considered to be in 
appellate status.


FINDING OF FACT

The veteran's service-connected degenerative disc disease, 
lumbar spine, is manifested by radiating pain, restriction of 
motion due to pain, muscle spasms, and tenderness on 
palpation of the lumbar spine with no evidence of ankylosis 
or incapacitating episodes.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 40 percent for degenerative disc disease, lumbar spine, 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008). 
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores, slip op. at 5-6. 

In October 2003 and November 2006 letters, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate increased rating claims and earlier 
effective date claims, as well as specifying what information 
and evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
his claim. 

The notice regarding what was needed to establish an 
effective date in the event that an increased rating was 
granted was not provided until November 2006, after the 
rating decision on appeal was issued. However, the veteran 
was not prejudiced from this timing error because the denial 
of the claim in this appeal renders moot any question as to 
the appropriate effective date to be assigned.

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. January 30, 2008). In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law. Sanders, 487 F.3d at 889. Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008). In this case, the Board finds 
that the notice error did not affect the essential fairness 
of the adjudication because the veteran's claim was 
readjudicated in the January, June and December 2007 
Supplemental Statements of the Case after he received 
appropriate notice of the rating criteria for rating lumbar 
spine disabilities in the August 2005 Statement of the Case.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected lumbar spine disability 
warrants a higher disability rating. Disability ratings are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet. App. 55 (1994). 
Nevertheless, a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007). The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.   

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002. See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4). Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003. See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 
C.F.R. pt. 4). The amendments renumber the diagnostic codes 
and create a general rating formula for rating diseases and 
injuries of the spine, based largely on limitation or loss of 
motion, as well as other symptoms. As the veteran filed his 
claim on September 30, 2003, only the amended version of the 
rating criteria apply in the instant case.

Under the amended criteria, the general rating formula 
provides for the following disability ratings for diseases or 
injuries of the spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease. 
It applies to Codes 5235 to 5243 unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

40 percent - forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

50 percent - unfavorable ankylosis of the entire 
thoracolumbar spine.

100 percent - unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees. The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation. The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used 
for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also 
 diagnostic code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined. See 38 
C.F.R. § 4.25 (combined ratings table). 
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation. A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

The veteran's representative has repeatedly requested that 
the RO obtain Social Security Administration (SSA) records 
related to the veteran's application for disability benefits; 
however, the record reflects that SSA records related to the 
veteran's application for disability benefits were associated 
with the veteran's claims file in September 2005 and that 
they have been considered by the RO in the adjudication of 
the veteran's claim. The Board finds that such records are 
not relevant to the inquiry at hand as the records only 
address severity of the veteran's back disability from 1994 
to 2002 and the current inquiry is focused on the severity of 
the veteran's spine disability from 2003 to present.

The relevant competent medical evidence of record includes an 
October 2003 VA examination report which shows that the 
veteran reported radiating pain in his back. The veteran 
walked with a cane and an altered gait. On physical 
examination, he had tenderness and moderate to severe spasms 
in the lumbar spine region. Forward flexion was from 0 to 60 
degrees, extension was from 0 to 10 degrees, and lateral 
rotation and flexion were to 15 degrees. The veteran had a 
positive straight leg test with worsening radicular symptoms, 
some decreased pinprick sensation in the outer margin of the 
left lower extremity, and depressed left ankle reflexes. The 
diagnostic impression was spinal disc condition with lumbar 
radiculopathy with clear evidence of a moderate to severe 
fatigability with reduction in endurance. The examiner noted 
that the veteran was prone to exacerbations of his condition 
but that it was not possible to predict the amount of 
dysfunction in the future.

Private medical records from 2001 to 2005 show continued 
complaints of back pain, with clinical evidence of tenderness 
on palpation, muscle spasms, and limitation of motion not 
defined in terms of degrees. The records also reflect that 
the veteran continued to play golf on a regular basis.

An October 2005 letter from a former employer attested to the 
fact that he witnessed the veteran experience physical pain 
while attempting physical duties associated with his job.

A June 2007 VA examination report shows that the veteran 
complained of pain in the lumbar spine. He walked with an 
antalgic gait and a cane. On examination, the veteran had 
flexion to 90 degrees, extension to 20 degrees, lateral 
flexion to 30 degrees and rotation to 30 degrees. With 
repetitive motion (three times), the range of motion was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance. The veteran denied any flare-ups of his lumbar 
spine condition. The examination report notes that there was 
pain at 80 degrees of flexion, 10 degrees of extension, and 
20 degrees of lateral flexion and rotation. There was also 
muscle spasm and moderate tenderness, but no evidence of 
weakness. Neurologic examination revealed normal sensory and 
motor function. The veteran denied any incapacitating 
episodes.

In summary, the competent relevant medical evidence of record 
shows that the veteran's lumbar spine disability is 
manifested by a myriad of symptoms, including radiating pain, 
restriction of motion due to pain, muscle spasms, and 
tenderness on palpation of the lumbar spine, but there is no 
evidence of unfavorable ankylosis of the thoracolumbar spine, 
much less evidence of ankylosis of the entire thoracolumbar 
spine. As noted above, the only way to obtain a disability 
rating in excess of 40 percent under Diagnostic Codes 5235-
5242 is to have ankylosis of the entire thoracolumbar spine.

Additionally, the June 2007 VA examination report reflects 
that the veteran denied any incapacitating episodes. As such, 
a rating in excess of 40 percent would not be warranted under 
Diagnostic Code 5243 which requires incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

Moreover, although there were signs of radicular symptoms in 
the October 2003 VA examination, the June 2007 VA examination 
report reflects that neurologic testing revealed normal 
sensory and motor function. As such, the Board finds that 
there is no competent medical evidence of any associated 
objective neurologic abnormalities, such as bowel or bladder 
impairment, to be separately evaluated under an appropriate 
diagnostic code.

Finally, the provisions of 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, supra., do not provide a basis for a higher 
disability rating as all of the measurements of limitation of 
motion from the VA examination reports took into 
consideration pain on motion and the June 2007 VA examination 
report showed that with repetitive motion (three times), the 
veteran's range of motion was not additionally limited by 
pain, fatigue, weakness or lack of endurance. In any event, 
as noted previously, more severely limited range of motion 
would not be enough to warrant a disability rating in excess 
of 40 percent in the current case as the Diagnostic Codes for 
rating spinal disabilities require either ankylosis of the 
entire thoracolumbar spine or incapacitating episodes (as 
defined by the regulations) having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
for any disability rating in excess of 40 percent.

In summary, the Board finds the competent medical evidence of 
record weighs against a finding that the veteran's service-
connected lumbar spine disability warrants a disability 
rating in excess of 40 percent. In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.


ORDER

A disability rating in excess of 40 percent for degenerative 
disc disease, lumbar spine, is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


